Case 2:19-ap-01170-BB   Doc 12 Filed 11/27/19 Entered 11/27/19 19:08:24   Desc
                         Main Document    Page 1 of 5
Case 2:19-ap-01170-BB   Doc 12 Filed 11/27/19 Entered 11/27/19 19:08:24   Desc
                         Main Document    Page 2 of 5
Case 2:19-ap-01170-BB   Doc 12 Filed 11/27/19 Entered 11/27/19 19:08:24   Desc
                         Main Document    Page 3 of 5
Case 2:19-ap-01170-BB   Doc 12 Filed 11/27/19 Entered 11/27/19 19:08:24   Desc
                         Main Document    Page 4 of 5
Case 2:19-ap-01170-BB   Doc 12 Filed 11/27/19 Entered 11/27/19 19:08:24   Desc
                         Main Document    Page 5 of 5
